               Case 2:20-cr-00086-RAJ Document 66 Filed 11/13/20 Page 1 of 1




 1                                                              The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
     UNITED STATES OF AMERICA,                       NO. CR20-0086-RAJ
10
11                               Plaintiff,
                                                     ORDER ON GOVERNMENT’S
12                      v.                           MOTION IN LIMINE TO
                                                     PRECLUDE CRIMINAL HISTORY
13
     JUSTIN ERIN CRITCHELL,                          OF JANE DOE PURSUANT TO
14                               Defendant.          FRE 609
15
16
17           This matter comes before the Court on the Government’s Motion in Limine to
18 Preclude Criminal History of Jane Doe Pursuant to FRE 609. For the reasons articulated in
19 the Court’s Order on Defendant’s Motions in Limine (Dkt. 65), which are incorporated
20 herein,
21           IT IS ORDERED that the Government’s Motion in Limine to Preclude Criminal
22 History of Jane Doe Pursuant to FRE 609 (Dkt. 52) is GRANTED.
23
24           DATED this 13th day of November, 2020.
25
26
27
                                                     A
                                                     The Honorable Richard A. Jones
28                                                   United States District Judge


     ORDER ON GOVERNMENT’S MOTION IN LIMINE
     United States v. Critchell, CR20-0086-RAJ – 1
